NOTE: This order is nonprecedential.


 mtniteb ~tate5 (!Court of ~peaI5
      for tbe jfeberaI (!Circuit

SHELDON PETERS WOLFCHILD, ERNIE PETERS
LONGWALKER, SCOTT ADOLPHSON, MORRIS J.
   PENDLETON, BARBARA FEEZOR BUTTES,
   WINIFRED ST. PIERRE FEEZOR, AUTUMN
WEAVER, ARIES BLUESTONE WEAVER, ELIJAH
BLUESTONE WEAVER, RUBY MINKEL, LAVONNE
    A. SWENSON, WILLIS SWENSON, AARON
    SWENSON, BEVERLY M. SCOTT, LILLIAN
     WILSON, MONIQUE WILSON, SANDRA
 COLUMBUS GESHICK, CHERYL K. LORUSSO,
     JENNIFER K. LORUSSO, CASSANDRA
        SHEVCHUK, JASON SHEVCHUK,
  JAMES PAUL WILSON, EVA GRACE WILSON,
  BENITA M. JOHNSON, AND KEVIN LORUSSO,
           Plaintiffs-Cross Appellants,

                      AND
 ANITA D. WHIPPLE ET AL., DESCENDANTS OF
  LUCY TRUDELL, BONNIE RAE LOWE, ET AL.,
 DESCENDANTS OF JOSEPH GRAHAM, ET AL.,
   LENOR ANN SCHEFFLER BLAESER ET AL.,
       DESCENDANTS OF JOHN MOOSE,
      AND MARY BETH LAFFERTY, ET AL.,
                 Plaintiffs,

                      AND

COURSOLLE DESCENDANTS AND ROCQUE AND
        TAYLOR DESCENDANTS,
WOLFCHILD   v. us                            2


                         Plaintiffs,

                            AND
   DEBORAH L. SAUL, LAURA VASSAR, ET AL.,
 LYDIA FERRIS ET AL., DANIEL M TRUDELL, ET
  AL., ROBERT LEE TAYLOR, ET AL., AND DAWN
                   HENRY,
                         Plaintiffs,

                            AND
       RAYMOND CERMAK, SR., (ACTING
   INDIVIDUALLY AND UNDER A POWER OF
  ATTORNEY FOR STANLEY F. CERMAK, SR.),
 MICHAEL STEPHENS, ET AL., JESSE CERMAK,
    ET AL., DENISE HENDERSON, DELORES
  KLINGBERG, SALLY ELLA ALKIRE, PIERRE
  ARNOLD, JR., AND GETRUDE GODOY ET AL.,
                         Plaintiffs,

                            AND
 JOHN DOES 1-30, WINONA C. THOMAS ENYARD,
             AND KITTO, ET AL.,
                         Plaintiffs,

                            AND
            FRANCINE GARREAU, ET AL.,
                         Plaintiffs,

                            AND
                FRANCIS ELAINE FELIX,
                          Plaintiff,

                            AND
                    KE ZEPHIER, ET AL.,
3                                       WOLFCHILD v.   us


                  Plaintiffs,

                     AND
    LOWER SIOUX INDIAN COMMUNITY,
               Plaintiff,

                     AND
          PHILIP W. MORGAN,
               Plaintiff,

                     AND
      REBECCA ELIZABETH FELIX,
              Plaintiff,

                     AND
        VERA A. ROONEY, ET AL.,
                Plaintiffs,

                     AND
          DANNY LEE MOZAK,
          Plaintiff-Cross Appellant,

                     AND
         DAWN BURLEY, ET AL.,
         Plaintiffs-Cross Appellants,

                     AND
         HARLEY ZEPHIER, SR.,
          Plaintiff-Cross Appellant,

                     AND
            JOHN DOES 1-433,
         Plaintiffs-Cross Appellants,
WOLFCHILD v.   us                                    4



                             AND

               JULIA DUMARCE, ET AL.,
                Plaintiffs-Cross Appellants,

                             AND

  RAYMOND COURNOYER, SR., ET AL., JERRY
 ROBINETTE, ET AL., SANDRA KIMBELL, ET AL.,
  CHARLENE WANNA, ET AL., AND LESLIE LEE
              FRENCH, ET AL.,
          Plaintiffs-Cross Appellants,

                             AND
               KRISTINE ABRAHAMSON,
                Plaintiff-Cross Appellant,

                             AND
        VICTORIA ROBERTSON VADNAIS,
             Plaintiff-Cross Appellant,

                              v.
                     UNITED STATES,
                     Defendant-Appellant.


                    2012-5035, -5036, -5043


   Appeals from the United States Court of Federal
Claims in consolidated case nos. 03-CV-2684 and 01-CV-
0568, Judge Charles F. Lettow.


                        ON MOTION
5                                           WOLFCHILD v.     us

                        ORDER
     Victoria Roberson Vadnais moves to substitute Deryl
Edwards as counsel of record for Royce Deryl Edwards,
Jr. Julia Dumarce et al., Harley Zephier, Sr., and Vad-
nais move without opposition for an extension of time to
file their response and principal brief. The United States
moves to clarify the briefing schedule.

    Upon consideration thereof,

    IT Is ORDERED THAT:

    1) The motion to substitute counsel is granted. New
counsel for Victoria Roberson Vadnais must file an entry
of appearance within 14 days of this order.
    2) The motion for an extension of time is granted to
the extent that the brief received December 3, 2012, is
accepted for filing.
    3) The motion to clarify the briefing schedule is
granted to the extent that the United States' reply brief is
due 21 days from the date of this order.
                                    FOR THE COURT


    DEC 14 2012                     /s/ Jan Horbaly
       Date                        Jan Horbaly
                                   Clerk
cc: Wood R. Foster, Jr., Esq.
    Scott Allen Johnson, Esq.                 u.s. couJ~arJ,EALS FOR
    Garrett J. Horn, Esq.                       THE FEDER'''. C!RCUIT
    Jack E. Pierce, Esq.                          DEC 1 4 lUll
    Elizabeth T. Walker, Esq.
    Nicole Nachtigal Emerson, Esq.                    JANHORBALY
                                                         CLERK
WOLFCHILD v.   us                   6


      Francis Elaine Felix
      James Lawrence Blair, Esq.
      Douglas R. Kettering, Esq.
      Philip William Morgan
      Rebecca Elizabeth Felix
      Bernard Joseph Rooney, Esq.
      Erick G. Kaardal, Esq.
      Creighton A. Thurman, Esq.
      Kelly Stricherz, Esq.
      Larry B. Leventhal, Esq.
      Robin L. Zephier, Esq.
      Gary John Montana, Esq.
      Randy Vern Thompson, Esq.
      John L. Smeltzer, Esq.
      Barry P. Hogan, Esq.
      Deryl Edwards, Esq.
s25